HOLLAND, District Judge.
A petition was presented in this case by Howard J. Green, administrator d. b. n. of the estate of Elizabeth Green, for the removal of John Stockburger, the trustee of this bankrupt’s estate. A number of reasons were set forth, and among them the charge that there was some trust company stock and some property in New Jersey which at one time belonged to the bankrupt, and was conveyed under circumstances which would have entitled the trustee to recover both as assets for the bankrupt’s estate. The answer to this petition by the trustee, which is fully sustained by the evidence taken by the special master, is a complete justification of the action of the trustee in the administration of the estate. But, at the argument, counsel for the petitioning creditor still insists that the real estate in New Jersey and the trust company stock can be recovered if suits be instituted ’ for that purpose, and offers to pay all costs to which the trustee may be subjected in any suits he may institute for the recovery of this property for the creditors.
*954The report of the master shows there are no'funds in the hands of the trustee to conduct what, in his .judgment and that of the master, appears to be very uncertain litigation; but the petitioner, by his counsel, claims to be in possession of information which will' enable the trustee to recover, and offers to conduct such suits and provide for costs. There is due the master in this case the sum of $25, costs incurred in the matter before him, which were to' be paid by the petitioner.
The order of the court is that upon the payment of the $25, the balance due the master, and the filing of a bond in this court in the sum of $500, conditioned for the payment of costs that may accrue in any litigation which the petitioner may require the trustee to institute for the recovery of property alleged to belong to the bankrupt’s estate, that the trustee is hereby directed to institute such suits for the recovery of property as the petitioner and his counsel may direct, and any litigation so instituted to be directed and conducted for the trustee by petitioner’s counsel; and it is so ordered.